DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered pursuant the request filed 13 May 2021.

Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive. Applicant has cancelled pending claim 1 and as such the arguments as they are directed to that claim are considered moot. However, Applicant’s further argument asserting that Thompson'324 does not disclose a housing carrying an antenna with a first attachment feature configured to engage with a second attachment feature on a wearable article for positioning the antenna adjacent the body as now claimed is not convincing. Thompson'324 discloses that the invention can be embodied by a number of wearable configurations such as a wrist watch or belt (e.g. paragraphs [0019], [0039]) and clearly shows the programmer 5 (which comprises an antenna as seen in e.g. Figs. 5, 6) being configured as a snuggly fit belt in Fig. 9, which has at least one attachment point between the belt and the module.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5, 6, 11-13, 15-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thompson et al. (US 2007/0055324, hereinafter Thompson'324).
Regarding claim 2, Thompson'324 discloses a wearable antenna assembly (e.g. Figs. 5,6, 9; paragraphs [0019], [0039]), comprising an antenna (e.g. antenna 52; paragraph [0084]) (e.g. paragraphs [0046], [0047]) configured to send one or more stimulus signals carrying electrical energy to a wireless tissue stimulator (e.g. medical device 8; abstract; paragraphs [0037], [0045]-[0050], [0055]), wherein the wireless tissue stimulator is implanted within the body (e.g. Fig. 9; abstract; paragraph [0083]); and a housing carrying the antenna (e.g. Figs. 5, 6 show the antenna enclosed in protective sheath 53; Fig. 9 clearly shows the programmer 5 comprising the antenna having an outer enclosure), the housing having a first attachment feature configured to engage a second attachment feature on a wearable article for positioning the antenna 
Regarding claim 5, Thompson'324 discloses wherein the invention further comprises the wearable article (e.g. Fig. 9, paragraphs [0019], [0039]).
Regarding claim 6, Thompson’324 discloses wherein the housing comprises a belt member (e.g. Fig. 9, paragraphs [0019], [0039]).
Regarding claim 11, Thompson'324 discloses a flat co-planar antenna, as well as the entire programmer being a patch (e.g. paragraphs [0055], [0069]), and therefore is considered to disclose a patch antenna.
Regarding claim 12, Thompson'324 discloses a control circuit configured to provide one or more input signals to the antenna (e.g. Fig. 3, control unit 34; paragraphs [0007], [0037]-[0040], [0048]-[0050]); and a battery that provides electrical power to at least the control circuitry (e.g. power supply 38; paragraphs [0050], [0056], [0063], [0084]).
Regarding claim 13, Thompson'324 discloses wherein the battery is rechargeable (e.g. paragraphs [0056], [0093]).
Regarding claim 15, Applicant’s own disclosure describes the microwave field stimulator as providing transmission of RF signals by the antenna to an implant receiving antenna. Thompson'324 discloses wherein the programmer is able, through its circuitry, to transmit RF signals to communicate with the implant (e.g. paragraphs 
Regarding claim 16, the modified Thompson'324 discloses the device further comprising a control panel with at least one interface button (e.g. paragraphs [0065], [0081], [0106], [0108]).
Regarding claims 17 and 18, Thompson'324 discloses the interface controlling at least one neurostimulation setting including at least one of amplitude, pulse width, frequency, and preset programs (e.g. paragraphs [0047], [0048], [0074], [0081], [0093]).
Regarding claims 20 and 21, Thompson'324 discloses wherein the antenna assembly comprises an additional antenna, and wherein the antenna is configured to send one or more second stimulus signals comprising additional electrical energy to an additional wireless tissue stimulator when the additional wireless tissue stimulator is implanted within the body such that the one or more second stimulus signals are distinct from one or more first stimulus signals (e.g. abstract; paragraphs [0006], [0018], [0034], [0041], [0087], [0096], [0100], [0109]).

Claim Rejections - 35 USC § 102/103
Claim 14 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Thompson'324.
Regarding claim 14, Thompson'324 is considered to disclose wherein the battery is removable from the housing (e.g. paragraphs [0056], [0093]) as a non-rechargeable battery would necessarily need to be replaceable and therefore removable. Alternatively, it would have been obvious to one having ordinary skill in the art at the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson'324 in view of one of Albrecht et al. (US 2010/0114143 A1, hereinafter Albrecht’143) or Phillips et al. (US 2009/0251101 A1, hereinafter Phillips’101).
Regarding claim 3, Thompson'324 discloses the invention substantially as claimed including that the invention can be embodied as a wearable belt (i.e. a strap) with a belt buckle, but does not expressly disclose wherein the belt/strap is adjustable. In the same problem-solving area, Albrecht’143 teaches that it is known to incorporate an externally worn controller/antenna into a wearable element such as a belt which is adjustable in order to accommodate a variety of patient sizes and shape (e.g. paragraph [0028]) and wherein the belt can include adjustability elements such as a buckle, button, clasp, velcro or string laces in order to adjust the size to fit both under and over a patient’s clothing (e.g. paragraphs [0050], [0052]) and to fit tightly, comfortably and properly to the patient (e.g. paragraphs [0057], [0059], [0062]).  Likewise Phillips’101 teaches that it is known to incorporate an external antenna holder into an adjustable strap/belt article in order to ensure that the antenna is placed in an optimal position relative to the IMD that it controls (e.g. paragraphs [0017], [0113]) in addition to patient comfort (e.g. paragraph [0018]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Thompson'324, with the belt being adjustable as taught by either Albrecht’143 or Phillips’101, since such a modification would provide the predictable results of allowing the belt to accommodate a variety of patient sizes and shapes with the belt fitting tightly and comfortably with the antenna optimally positioned relative to the IMD that it controls.
Regarding claim 4, Albrecht’143 and Phillips’101 each as they modify Thompson'324 show the first attachment feature being a slot and the second attachment feature comprising a connector tab (e.g. Albrecht’143, Figs. 6A-B clip 602/612 | Phillips’101 paragraphs [0084], [0090], [0094], [0095]; Figs. 3A-B, 7-10).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson'324 in view of Beigel (US 2003/0169207, hereinafter Beigel’207).
Regarding claim 7, Thompson'324 discloses the invention substantially as claimed including the device comprising a plurality of layers substantially parallel to the patient’s body surface (e.g. Figs. 6, 9) including a ground plane (e.g. protective sheath 53) and a conductor layer (e.g. electronics 34-38 and electrodes 55). Thompson’324 discloses that it is an inventive goal to improve signal transmission transcutaneously using the patient's flesh/tissue as a signal transmission medium (e.g. paragraphs [0008], [0046], [0050]). Thompson’324 further discloses an adhesive layer (51) between the conductor layer and the surface of the patient’s body, but does not expressly disclose that the adhesive layer is a dielectric, or alternatively disclose a further dielectric layer between the conductor layer and the surface of the patient’s body. In the same field of endeavor, Beigel’207 teaches that it is known to use a wearable device comprising a ground plane, a conductor layer, and a dielectric layer such that the dielectric layer improves the patch antenna functionality and resolve detuning and communication degradation problems in proximity to the human body interface by focusing transmission of the signal away from the ground plane (e.g. abstract; paragraphs [0008], [0024]).  It would have been obvious to one having ordinary skill in 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Thompson'324.
Regarding claim 19, Thompson'324 discloses the claimed invention including multiple buttons, but does not expressly disclose that a second button controls the function of the first button. However, such buttons are notoriously well known across the electronics and medical industry, such as e.g. in a digital watch or clock where pressing one button changes the mode of the watch and therefore the selection function of the other buttons present on the watch. The use of one button to control or change the function of a second button is quite well known. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Thompson'324 with one of the disclosed input buttons functioning to select the setting of the first interface button, since it was known in the art that such a button configuration is used to provide the predictable results of and benefit of allowing multiple functionalities to the first button and increasing the number of functions and input capabilities of the device while reducing the overall number of buttons necessary, and therefore allowing a smaller form factor for the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,293,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 2 only differs from the patented claims in that it directly claims a housing for the antenna. However, it is readily apparent from the disclosure and Figures of the ‘169 patent that such an antenna housing is a necessary, and at the very least obvious, component of the invention. Likewise, the attachment features of the slot and tab are shown throughout the ’169 patent and are an obvious attachment mechanism well-known in the art that fails to distinguish over the ‘169 patent. The remaining dependent claims directed to e.g. a belt, the particular plurality of antenna layers in a patch antenna, and the removable and/or rechargeable battery are all present in the independent and dependent claims of the claims of the ‘169 patent. Claims 20 and 21, which present the additional second antenna and control of a second implantable tissue stimulator through a distinct second stimulus signal delivered through the second antenna are not seen as being present in the ‘169 patent claims.

Claim 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,254,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 2 only differs from the patented claims in that it directly claims a housing for the antenna. However, it is readily apparent from the disclosure and Figures of the ‘393 patent that such an antenna housing is a necessary, and at the very least obvious, component of the invention. Likewise, the attachment features of the slot and tab are shown throughout the ‘393 patent and are an obvious attachment mechanism well-known in the art that fails to distinguish over the ‘393 patent. The remaining dependent claims directed to e.g. a belt, the particular plurality of antenna layers in a patch antenna, and the removable and/or rechargeable battery are all present in the independent and dependent claims of the claims of the ‘393 patent. Claims 20 and 21, which present the additional second antenna and control of a second implantable tissue stimulator through a distinct second stimulus signal delivered through the second antenna are not seen as being present in the ‘169 patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2011/0245892 to Kast et al.; US 4,665,896 to LaForge et al.; US 2006/0047327 A1 to Colvin et al.; US 2012/0239107 A1 to Kallmyer; US 2012/0283800 to Perryman et al.; and US 2011/0172733 to Lima et al. are each considered to disclose a wearable device substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY

Art Unit 3792


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
30 May 2021